                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

RENEE M. MILLER,

       Plaintiff,                                    Case No.: 3:18-cv-233

vs.

COMMISSIONER                                         Magistrate Judge Michael J. Newman
OF SOCIAL SECURITY,                                  (consent case)

       Defendant.


     ORDER AND ENTRY: (1) LIFTING THE STAY FOR THE PURPOSE OF
  ADDRESSING THE JOINT MOTION TO REMAND; (2) GRANTING THE JOINT
    MOTION FOR REMAND (DOC. 17); (3) REMANDING THIS CASE TO THE
  COMMISSIONER UNDER THE FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR
FURTHER PROCEEDINGS; AND (4) TERMINATING THIS CASE ON THE COURT’S
                              DOCKET


       This Social Security disability benefits appeal is presently before the Court on the parties’

joint stipulation to remand this case to the Commissioner for further administrative proceedings

pursuant to the Fourth Sentence of 42 U.S.C. § 405(g). Doc. 17. Based upon the stipulation of

the parties, and for good cause shown, IT IS ORDERED THAT: (1) the stay on this case is

LIFTED; (2) the ALJ’s non-disability finding is found unsupported by substantial evidence, and

the parties’ joint request for a remand (doc. 17) is GRANTED; (3) this case is REMANDED to

the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for further proceedings; and

(4) this case is TERMINATED upon the Court’s docket. The Clerk is ORDERED to enter

judgment accordingly.

       IT IS SO ORDERED.


Date: 1/31/2019                                       s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge
